Citation Nr: 0431412	
Decision Date: 11/26/04    Archive Date: 12/02/04

DOCKET NO.  97-09 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lumbar spine 
disorder.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (the RO).  

Procedural history

The veteran served on active duty from June 1975 to January 
1983. 

The remote procedural history of this case is long and 
complex.  However, the only issue which is currently in 
appellate status is the issue listed on the title page, 
entitlement to service connection for a low back disability.  
The pertinent history as to that issue is set forth 
immediately below.

In August 2002, the RO received the veteran's claim of 
entitlement to service connection for a disorder of the 
lumbar spine.  In a November 2002 rating decision, the RO 
denied the claim.  The veteran disagreed with the November 
2002 rating decision and initiated this appeal.  The appeal 
was perfected with the timely submission of the veteran's 
substantive appeal (VA Form 9) in November 2003.  

In June 2004, the Board remanded this issue for consideration 
by the RO of additional evidence submitted by the veteran.  
The RO then issued a supplemental statement of the case 
(SSOC), which continued the previous denial.  

Issues not on appeal

The Board observes that in addition to remanding the issue 
listed above, in June 2004 it also remanded issues of whether 
new and material evidence had been submitted to reopen claims 
of entitlement to service connection for disabilities of the 
prostate and testicles.  Subsequent to the Board's remand, in 
September 2004, the RO reopened the claims and granted 
service connection for prostatitis and a testicular disorder.  
To the Board's knowledge, the veteran has not appealed those 
issues, and accordingly they will be addressed no further in 
this decision.  
See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where 
an appealed claim for service connection is granted during 
the pendency of the appeal, a second Notice of Disagreement 
must thereafter be timely filed to initiate appellate review 
of "downstream" issues such as the compensation level 
assigned for the disability or the effective date of service 
connection].

In addition, in its June 2004 decision, the Board remanded a 
claim of entitlement to an increased disability rating for 
service-connected hypothyroidism with depression, the rated 
as 30 percent disabling.  In the September 2004 rating 
decision, the RO granted an increased 60 percent disability 
rating for hypothyroidism.  

The Board is of course cognizant of the holding of the United 
States Court of Appeals for Veterans Claims (the Court) in AB 
v. Brown, 6 Vet. App. 35, 38 (1993), that when a veteran is 
not granted the maximum benefit allowable under the VA 
Schedule for Rating Disabilities, the pending appeal as to 
that issue is not abrogated.  However, in this case, the 
veteran specifically limited his increased rating claim to 
the 60 percent level.  In his December 1996 claim, the 
veteran stated that "I feel that I should be 60%."  
Moreover, in the April 2000 informal hearing, the veteran's 
representative argued that the veteran's depression and 
hypothyroidism, considered together, "should be rated at the 
sixty percent threshold."  Accordingly, the Board finds that 
the veteran clearly intended to limit his appeal to the 60 
percent level, and the September 2004 assignment of a 
60 percent disability rating is therefore considered to be a 
complete grant of the benefit sought on appeal.  See Hamilton 
v. Brown, 4 Vet. App. 528 (1993) 
["where  . . . the claimant expressly indicates an intent 
that adjudication of certain specific claims not proceed at a 
certain point in time, neither the RO nor BVA has authority 
to adjudicate those specific claims, absent a subsequent 
request or authorization from the claimant or his or her 
representative"]. 

For reasons that will be addressed immediately below, this 
appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

At the time of the Board's June 2004 remand, the record 
contained evidence of a current disability of the lumbar 
spine, but contained no evidence of an injury or disease of 
the spine in service, and no medical nexus evidence relating 
the current disability to such an in-service injury or 
disease.  

Since the Board's June 2004 remand, the veteran has submitted 
additional evidence.  In pertinent part, that evidence 
includes a medical finding that purports to link arthritis of 
the veteran's hips and knees to a skin disorder or rash which 
is noted in the veteran's service medical records.  Arthritis 
of the lumbar spine was not mentioned, however.  The veteran 
also submitted an article describing psoriatic arthritis.  

While the additional evidence does not in itself meet the 
third Hickson element of medical nexus evidence, in that the 
medical opinion relates to the hips and knees, not to the 
lumbar spine, and the article submitted by the veteran does 
not specifically pertain to the veteran's case, the Board 
believes that this additional evidence arguably may stand for 
the proposition that the current disability of the lumbar 
spine may be associated with the in-service skin problems.  

The VCAA and its implementing laws and regulations provide, 
generally, that an examination or opinion is necessary if the 
evidence of record: (A) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and (B) establishes that the veteran 
suffered an injury or disease in service; (C) indicates that 
the claimed disability or symptoms may be associated with the 
established injury, or disease in service or with another 
service-connected disability, but (D) does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  See 38 C.F.R. § 3.159(c)(4) (2004); 
see also Charles v. Principi, 16 Vet. App. 370 (2002).

As the record contains competent evidence that the veteran 
has a current disability, establishes that the veteran 
suffered skin symptoms in service, indicates a possibility 
that the claimed disability may be associated with the skin 
disorder, but does not contain adequate medical nexus 
evidence, the Board finds that a remand is necessary.  

Accordingly, this case is REMANDED to Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should arrange for a VA 
examination to determine the nature and 
etiology of the veteran's lumbar spine 
disorder.  
?	The examiner is asked to thoroughly 
review the claim file in conjunction 
with the examination.  
?	The examiner is asked to identify all 
current diagnoses with respect to the 
veteran's skin and lumbar spine.  
?	If it is determined that the veteran 
has a current systemic or immune 
related form of arthritis, the 
examiner is asked to state an opinion 
as to whether it is at least as likely 
as not that such arthritis is related 
to any skin disorder noted in the 
veteran's service medical records.  

2.  After undertaking any additional 
development it deems to be necessary, VBA 
should readjudicate the claim.  If the 
claim remains denied, VBA should issue a 
supplemental statement of the case.  
Thereafter, the claims folder should be 
returned to the Board for further 
appellate review if in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




